Case: 08-1172      Document: 28     Filed: 09/25/2008        Pages: 1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                    September 25, 2008

                                          Before

                              RICHARD D. CUDAHY, Circuit Judge

                              DANIEL A. MANION, Circuit Judge

                              JOHN DANIEL TINDER, Circuit Judge

No. 08-1172

STEVEN D. DYE, Sr., and                            Appeal from the United States District
PATRICIA L. DYE,                                   Court for the Eastern District of Wisconsin.
     Plaintiffs-Appellants,
                                                   No. 07 C 430
       v.
                                                   Rudolph T. Randa,
AMERIQUEST MORTGAGE                                Chief Judge.
COMPANY and AUSSPRUNG &
ASSOCIATES APPRAISALS, LTD.,
     Defendants-Appellees.


                                         ORDER

       The order of this court released on August 15, 2008, is AMENDED as follows: 

              Page 2, second full paragraph, and page 3, third full
              paragraph, replace “inflated appraisal” with “low
              appraisal”.